In re Alvin Norman, applying for writ of certiorari or review, to the Court of Appeal, First Circuit, Nos. 83-KA-1107 and 83-KA-1108; Parish of East Baton Rouge, 'Nineteenth Judicial District Court, No. 4-82-1052, Section IV.
Case below: 448 So.2d 246.
Granted in part and denied in part. The Court of Appeal opinion is reversed insofar as it vacated defendant’s sentence and remanded the case to the trial court for re-sentencing. The sentence originally imposed by the trial court is reinstated as is. State v. Jackson, 452 So.2d 682 (La.1984). Otherwise the writ is denied.